Honorable W. C. Huffaker, Jr.
District Attorney
106th Judicial District
First National Bank Building
Tahoka, Texas
                            Opinion No. o-6482
                            Re: Violations of various
                                 Statutes relating to
Dear Sir:                        payment of poll taxes.
      We are in receipt of your letter of recent date in
which you outline at some length certain facts, and upon
which you predicate the following questions and seek our
opinion thereon:
      "1. Where a person who procures an authorization
  for the paying of poll tax as provided for in Article
  2961 of Revised Civil Statutes of Texas, and who then
  takes such authorization and his own money or money not
  furnished by the taxpayer and pays the poll tax of said
  individual, does he violate the provisions of Article
  203 of the Penal Code of Texas.'"

     "2. Where an individual who takes an authorization
  for thepaylng of ~012 tax of an individual as provided
  for in Article 2961, Revised Civil Statutes of Texas,
  which said authorization Is signed by the father of
  the taxpayer and by the father-in-law of the taxpayer
  without any knowledge on the part of the taxpayer that
  his father and/or her father-in-law is making such
  authorization and said individual takes such authorl-
  zation signed by another person to the tax collector
  and procures the pol,ltax receipts, has such person
  violated the provisions of Article 203 of the Penal
  Code of Texas?"
     “3 s Where an individual takes an authorization
  blank as provided for in Article 2961, Revised Civil
  Statutes of Texas, and induces a taxpayer to permit
  him to procure his poll tax receipt for him, telling
  said taxpayer that he will get his reeelpt for him,
  and after said taxpayer has agreed for said individual
.   .




    Honorable W. C. Huffaker, Jr., page 3,    (o-6482)



              ‘I** *

              "Art. 203,233    Unlawfully paying poll tax of '
         a citizen.
              "Any candidate for office or other person who
         pays or procures another to pay thenpol1.ta.xof a
         citizen, except as permitted by law, shall,be con-
         fined in the penitentiary not less than two nor more
         than five years.
              "Art: 204. 239    Loaning money to paz.
              "Whoever loans or advances money to another
         knowing it Is to be used for paying the poll tax of
         such other person shall be fined not to exceed five
         hundred dollars .”
         As the county of your district wherein the faots as
    alleged by you are said to have application does not con-
    tain any city in ,whiohthe population exceeds ten thousand
    inhabitants, the mode of paying poll taxes is governed by
    the provisions of Article 2961, Revised Civil Statutes of
    Texas, as amended by the Acts of 1941, 47th L glslature,
    Chapter 132, p. 183. That article reads as follows:
              “Art. 2961.     2944   Mode of paying poll tax.
              "If the taxpayer does not reside in a oity of
         ten thousand (10,000) inhabitants or more, his poll
         tax must either be paid by him in person or by some
         one duly authorized by him in writing to pay the same,
         and,ito::.nirh‘ish~:thE.:CO23:eCBOr-I.~
                                     ..+-er:i     tion nece;;ssr
         to fill out the blanks in the po    tax receipt.
         authority and information must be signed by the party
         who owes the poll tax, and must be deposited with the
         Tax Collector and filed and preserved by him. Atax-
         payer may pay his poll tax by a remittance of the
         amount of the tax through the United States mall to
         the County Tax Collector, accompanying said remit-
         tance with a statement in writing showing all the
         information necessary to enable the Tax Collector.
         to fill out the blank form of the poll tax receipt,
         which statement must be signed by the party wh~oowes
         the poll tax under oath, but the husband may sign
         for the wife.and in like manner the wife may sign
         for the husband, and the Tax Collector shall Issue
         and mall to the taxpayer at his last la?ownaddress
         a poll tax of his wife and receive the receipt therefor.
Hon. W. C. Huffaker, jr*, page 4 (0-6482)


        In >ike manner the wife may pay the poll tax of her
        husband and receive the receipt therefor. The
        Assessor and Colleotor of Taxes may at such places
        as shall .inhis discretion be necessary or advisable,
        have a duly authorized and sworn deputy for the pur-
        pose of aaceptlng poll taxes and giving receipts
        therefor.”
     The form of a poll tax receipt is presoribed in Article
2965, Revised Civil Statutes, as amended!,and said amended
article reads as follows:
             “Art. 2965,   2949-50   Form of receipt.
             “Each poll tax receipt and Its duplicate shall
        show!l~he:,n~$lg;E.of~P’eYpEirty
                                   for whom it was Issued,
        the paymentof the tax, the age and race of the tax-
        payer, and length of time the taxpayer has resided
        in the State and whether the taxpayer Is a citizen
        of the United States, and If so, whether a native
        born or a naturalized citizen of the United States,
        and the State of the United States or the foreign
        country where the taxpayer was born, the length of
        time the taxpayer has resided In the county, the
        voting preolnot in which the taxpayer lives, exoept
        when in an unorganized county, the taxpayer’s occupa-
        tion and post office address, or if living In an
        incorporated city, the ward, street, and number of
        residence In such city or town. The poll tax receipt
        shall be in the following form and numbered consecu-
        tively in each book provided for In this title:
             “Poll tax Reaeipt No.
              State of Texas
              County of
             “Received of                 ,zm the      day of
                  , A.D,            the sum of $
        in payment of poll tax Por’year A.D. 19      the said
        taxpayer being duly sworn by me, says that’he (she)
        IS        years old, that he (she) resides In voting
        precinct Ho.           in              County, Texas,
        that his (he&-ii                        that he (she)
        is a native born (naturalized) eitlee~ of the United
        States, and was born In               county,
        State, that he (she) has resided in Texas
        years and in              County        years, that
        he (she) is by occupat?%!i-
        and that his (her) postoff?iceaddress Is
.   -




    Hon. W. C. Huffaker, Jr., page 5 (O-6482)


        (if in any incorporated city or town, a blank work
        must be printed for the ward, street, and number of
        residence In lieu of his (her) post-office address,
                th of time he (she) has resided In such city

              “All of which I certify:   Signed
              (Seal)
              "If from the Information on the poll tax receipt
         above required It appears that the party receiving
         the same is an alien, he shall be given a receipt
         from a book specially prepared for alien taxpayers,
         which book is hereafter orovl~dedin this Title, and
         the Tax Collector and the~Commissio
         authorities providing said poll tti
         have printed on the face of said receipt the word
         'alien', which said printing shall not be less than
         two (2) inches in height, superimposed in outline
         type, and printed in red ink."
         Further reference to the alien poll taxes, alluded to
    in the above article, is to be found in Article 2970, as
    amended, Revised Civil Statutes, and Article 2975, as amended
    not necessary to be copies here. Reference Is also made to
    Articles 200a-2 and 200a-3, Vernon's Annotated Penal Code.
         Article 200a-2 (Acts 1939, 46th Leg., p. 296   (5)   reads:
              "Any taxpayer who shall make any false state-
         ment to procure a poll tax receipt or falsely
         answers any of the questions as set out in Section
         1, Article 2965, as hereinabove set forth, shall
         be deemed guilty of false swearing and upon con-
         viction shall be punished by confinement In the
         State Penitentiary not less than one nor more than
         three (3) years."
         We shall now undertake to answer your questions.
         As we understand your first question, the individual
    YOU mention  procured the "authorization" in form and substance
    in 'full compliance with the requirements of Article 2961,supra.
    However, instead of the taxpayer furnishing the money from
    his funds with which to pay the same, the individual acting
    as agent, supplied the funds.
         It appears that our problem is to determine what is
    meant by the words "authorized - - to pay the same", as used
      ,




     Honorable W. C. Huffaker, Jr., Page 6 (o-6482);
                                                       *   i



     in Article 2961, V.A,C.S,, supra, in reference to the mode
     of paying a poll tax by an agent. If these words mean that
     the agent, after securing a proper authorization from the
     taxpayer, may use or furnish his own money to pay said poll
1    t+,x,then, of course, such payment would be "permitted by
  ., law" and the agent-payor would not be amendable to said Penal
:i. Statute 203, supra.
          However, for reasons hereinafter expressed, we do not
     believe such is the meaning of said words. The fundamental
     rule for which all the others are made and applied, is that
     in construing a statute the object is to ascertain and give
     ef:fectto the Intention of the Legislature. See Parshall v.
     State, 62 Tex. Cr. R. 177, 138 S.W. 759. Our Supreme Court,
     in the case of Edwards v. Morton, 92 Tex. 152, 46 S.W. 792,
     tersely and pertinently says:
1
       ,
               "The intention of the Legislature in enacting
..        a law is the law Itself."
           It alsa~i~has
                       been said by our appellate court (Parshall
     v. State, supra) that It Is presumed that each part of a sta-
     tute is intended to coact with every other part; that no part
     is Intended to antagonize the general purpose of the enactment;
     and thatto ascertainthe legislative intent every part of an act,
     and other acts In pari materia, are to be considered.
          It is a settled rule of statutory interpretation that
I    statutes which deal with the same general subject, have the
     same general purpose, or relate to the same person or thing
     on class of persons or things, are considered as "in pari
     materia." 39 Tex. Jur. p0 253.
           In this connection we point out 'that in the 1925 revision
     of our statutes  the provisions of the "Terre11 Election Law",
     as amended, were Incorporated, and such provisions then
.    appeared, in respect to the matter now in question, substan-
     tially as they now appear. Article 2961, Revised Civil Statutes
     of 1925, provided that the poll tax of a taxpayer not resid-
     ing in a city of ten thousand (10,000) inhabitants or more
     "qust either be paid by him in person or by some onelduly
     aythorized by him in writing to pay the same,            Article
     2~63,  R.C.S., 1925, provided that "when, in caies permitted
     by this title, the t#axis paid by an agent, the tax receipt
     shall not be delivered to such agent, 0 s an Articles 201,
     203, and 204, Penal Code 1925, supra, were restrictions enacted
     to prevent "designing persons, by advances of money with assur-
     ances of that return which gratitude or self-interest would
     prompt" from being clothes with the certificate of the voter
     and turned loose as the deciding power of our elections to
L            *

                                                        .



            Hon. W. C. Huffaker, Jr., Page 7 (O-6482)


            sap the foundations and undermine the laws of our free institu-
            t Ions. (See Solon V. State, 54 Tex. Cr. R. 261, 114 S.W. 160)
            We believe the underlying principle of all these provisions
            was to prevent any person having a "proprietorship".over any
+
            taxpayer by reason of having paid or advanced money for the
            payment of such taxpayer's poll tax. We cannot see any good
            reason why the onus of "proprietorship" is removed by reason
    , .;    of the taxpayer's "consent' being obtained in writing, nor do
t           we,believe that this was the intention of the Legislature when
            Aqtlcle 2961,  R.C.S., supra, was incorporated In our laws.
            On the contrary, it is ourflrm conviction that the Legisla-
            ture Intended by the use of the words "authorized . . . to
            pay the same", In said Article 2961, supra, to merely authorize
            an agent, duly authorized in writing, to deliver the tax a erb
                        and the necessary information to the tax,3IT-%k
                                                                 co
            !2%$?3Gelieve,     is in harmony with the general purpose of
            our laws in regard to the protection of the purity of the ballot.
                 Therefore, It is the opinion of this department that the
            "payment" as described In your first question l.s.not"permitted
            by law"; that such situation is amenable to Artl.ile 203, Penal
            CQde, supraj and your question No. 1 is answered in the affirma-
            tive.
                 In your second question where you say the authorization
            is signed by the father of one taxpayer and the father-in-law
            of another, the individual paying the poll tax is certainly
            not complying with the provisions of Article 2961, R.C.S.
            The statute is soeciflc that such authorization must be "by
            him in writing",- and even more specifically "must be sicd
            by the party who owes the poll tax."
                 We, therefore, hold that the individual to whom you refer
            in your second question as having obtained authority from the
            father or father-in-law of the taxpayer, Is amenable to pro-
            secution under Article 203, Penal Code.
                 In considering your third question, we note the language
            of Article 2961, Revised Civil Statutes, supra, that if the
            taxpayer does not pay the poll tax himself, It may be paid
            by "someone duly authorized by him in writing to pay the same."
            Under your statement of the facts, the person who was iawh
        .   "duly authorized" did not pay the tax collector; he substi-
    t       tuted still another party who actually paid the money. Cer-
            tainly here too, the individual paying the poll tax is not
            complying with the provisions of Article 2961, R.C..S.,and
            he is not "permitted by law" to make such payment except as
            explained hereinbefore in answer to your first question. It
            is our belief that the oerson actually making the payment,
            under such circumstance‘s,would be amenable to prosecution
            under Article 203, Penal Code.
Hon. W. C. Huffaker, Jr., page 8 (O-6482)


     With reference to the person who obtained the authority,
and then passed it on to a third person who actually paid the
poll tax, your attention is invited~to the language of Arti-
cle 203, which prohibits the p rocuri
                                    t?e;dfsvther  to pay the
PQll t&X. The statute on this pain
          "Any 3'c.. person who O.O procures another
     to pay the poll tax of a citizen, except as per-
     mitted by law, shall be confined in the peniten-
     tiary . . o etc."
     The person who actually contacted the taxpayer evidently
"procured' the person who actually paid the poll tax to do
SO, and under our interpretation of Article 2961, the authority
should be directed to a specific person.
     It Is therefore our opinion that both the person who
solicited the authority and the one actually paying the poll
tax would be subject to prosecution under Article 203, Penal
Code.
     The fact situation disclosed by you,??
                                          fourth and last
question would seem clearly to come within either Articles
291 or 204 of the Penal Code.
     He would be subjeat to Article 201 because he does not
comply with Article 2961, R.C.S., supra> in becoming the agent
to obtain the poll tax receipt, He would not be amenable
under Article 203 because he does not pay the poll tax of a
"citizen", the Rexloan under your statement not having been
naturalized under the laws of the United States, and having
been born in Mexico.
     He would be subject to prosecution under Article 204,
because that article does not restrict its application to be
a "citizen", but he would not seem to be advancing money to
pay the poll tax of "such other person."
     In closing this opinion we do not feel it amiss to direct
your specific attention to the provlsion~sof Article 2963,
Revised Civil Statutes, as amended, It is there specifically
stated:
          "When in cases permitted by this Title, the
     tax Is paid by an agent, the tax receipt shall not
     be delivered to such agent, but shall be sent by
     mall to the tax'payeror kept and delivered to him
     in person by the Tax Collector o D *"
.




Hon. W. C. Huffaker, Jr,, page 9 (O-6482)


     In this connection, reference is also directed to the
provisions of Article 199, Penal Code, reading as follows:
          "Art. 199*   238   Tax collector unlawfully deliver-
     ing receipt.
          "Any tax collector who delivers a poll tax
     receipt or certificate of exemption to any one except
     the one entitled thereto and at the time when the
     tax Is paid or the certificate of exemption Is
     applied for, except as specially permitted by law
     shall be fined not less than one hundred nor more
     than one thousand dollars, and shall be removed
     from office."
     We mention the above two statutes because in your opinion
rauest you refer repeatedly to the procurement of the tax
receipts by the persons paying the same for others.
                                            Yours    very   truly,

                                     ATTORNEY       GENERALOF    TEXAS


                                     By
                                                    Benjamin Woodall
                                                           Assistant


                                     By
                                          Robert L     Lattimore, 'Jr.
                                                           Assistant
                                                                         4
BW:zd